[***] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.


Exhibit 10.2


FIRST AMENDMENT TO CREDIT AGREEMENT AND
FIRST AMENDMENT TO CASH DIVERSION GUARANTY
This FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO CASH DIVERSION
GUARANTY, dated as of June 28, 2019 (this “Amendment”), is entered into among
the undersigned in connection with that certain (a) Credit Agreement, dated as
of October 20, 2017, among Sunrun Scorpio Portfolio 2017-A, LLC, as Borrower
(the “Borrower”), the financial institutions as Lenders from time to time party
thereto (the “Lenders”), and KeyBank National Association, as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”) and as LC
Issuer (in such capacity, the “LC Issuer”) (as in effect prior to the date
hereof, the “Credit Agreement” and as amended by this Amendment, the “Amended
Credit Agreement”) and (b) Cash Diversion Guaranty, dated as of October 20,
2017, by Sunrun Inc. (the “Sponsor”) in favor of the Administrative Agent for
the benefit of the Lenders (as in effect prior to the date hereof, the
“Guaranty” and as amended by this Amendment, the “Amended Guaranty”).
Capitalized terms which are used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Amended Credit Agreement and the rules of
construction set forth in Section 1.02 of the Credit Agreement apply to this
Amendment.
W I T N E S S E T H
WHEREAS, the Borrower and the Sponsor wish to make, and the undersigned wish to
agree to make, certain amendments to the Credit Agreement and the Guaranty as
provided herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
I.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Article III below, the following amendments to the
Credit Agreement are hereby accepted and agreed by the parties hereto:
1.    Amendments to Section 1.01.
(a)    The definition of “Advance Rate” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the text “0.68” with the text “0.68 (or, from and
after the Upsize Borrowing Date, 0.72)”.
(b)    The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
““Applicable Margin” shall mean:
(a)    from the Closing Date until, but excluding the Amendment No. 1 Effective
Date, (i) 2.75% per annum for LIBO Loans and (ii) 1.75% for Base Rate Loans; and
(b)    from and after the Amendment No. 1 Effective Date, (i) 2.125% per annum
for LIBO Loans and (ii) 1.125% for Base Rate Loans.”





--------------------------------------------------------------------------------





(c)    The definition of “Availability Period” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
““Availability Period” means, collectively, (a) the Initial Availability Period
and (b) the Upsize Availability Period. Any reference to the last or final day
of the Availability Period (or words of similar meaning) shall be deemed to be a
reference to the last day of the Upsize Availability Period and any reference to
the end or expiration of the Availability Period (or words of similar meaning)
shall be deemed to be a reference to the end of the Upsize Availability Period.”
(d)    The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
““Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the highest of (a) the Federal
Funds Rate plus 0.50%, (b) the Prime Rate and (c) the LIBO Rate plus 1.00%, in
each case as in effect for such day (or, if such day is not a Business Day, on
the immediately preceding Business Day). Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Rate will be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively. If the Base Rate is being used as an alternative rate
of interest pursuant to Section 4.11(g), then the Base Rate shall be the greater
of clauses (a) and (b) above and shall be determined without reference to clause
(c) above until a Benchmark Replacement is determined. For the avoidance of
doubt, if the Base Rate as determined pursuant to the foregoing would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.”
(e)    The definition of “Delayed Draw Loan” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
““Delayed Draw Loan” means each loan made pursuant to Section 2.01(a) or
Section 2.01(b).”
(f)    The definition of “Delayed Draw Lender” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text “, which as of the Closing Date
is as set forth in Schedule 2.01.”
(g)    The definition of “Delayed Draw Loan Commitment” in Section 1.01 of the
Credit Agreement is hereby amended and restated by replacing the proviso at the
end thereof in its entirety as follows:
“; provided, that (a) the aggregate principal amount of the Lenders’ Delayed
Draw Loan Commitments during the Initial Availability Period shall not exceed
$234,500,000 and (b) the aggregate principal amount of the Lenders’ Delayed Draw
Loan Commitments during the Upsize Availability Period shall not exceed
$16,000,000.”





--------------------------------------------------------------------------------





(h)    The definition of “Delayed Draw Loan Commitment Fee” in Section 1.01 of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:
““Delayed Draw Loan Commitment Fee” shall mean, based on daily calculation for
each day from (x) the Closing Date through the expiration or earlier termination
of the Initial Availability Period, divided by 360, an amount equal to the
product of (i) the undrawn Delayed Draw Loan Commitment on such day (regardless
of whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination) multiplied by (ii) either (a)
for the period commencing on the Closing Date until the date on which 50% of the
Delayed Draw Loan Commitments have been drawn, 1.0% per annum or (b) for the
period commencing on the date on which 50% of the Delayed Draw Loan Commitments
have been drawn until the last day of the Initial Availability Period, 0.75% per
annum and (y) the Amendment No. 1 Effective Date through expiration or earlier
termination of the Upsize Availability Period, divided by 360, an amount equal
to the product of (i) the undrawn Delayed Draw Loan Commitment on such day
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination) multiplied
by (ii) 0.75% per annum.”
(i)    The definition of “Independent Engineer” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the text “DNV GL (f/k/a Garrad Hassan
America, Inc.)” with the text “Leidos Engineering, LLC”.
(j)    The definition of “LC Commitment” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the text “$10,000,000” with the text
“$12,500,000”.
(k)    The definition of “LC Lender” in Section 1.01 of the Credit Agreement is
hereby amended by deleting the text “, which as of the Closing Date is as set
forth in Schedule 2.01.”
(l)    The definition of “Other Credit Agreement” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
““Other Credit Agreement” shall mean (a) for so long as it remains in effect,
that certain Credit Agreement, dated as of the Closing Date, between Pledgor, as
borrower, the financial institutions as lenders from time to time party thereto
and KeyBank National Association, as Administrative Agent for such lenders and
(b) otherwise, the credit agreement, the loan agreement or similar document
pursuant to which the existing “Other Credit Agreement” is refinanced.”
(m)    The definition of “Permitted Fund Disposition” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the text “after the Availability
Period” before the text “that satisfied each of the following conditions
precedent”.
(n)    The definition of “Pre-PTO Conditions” in Section 1.01 of the Credit
Agreement is hereby amended by replacing each instance of the text “Availability
Period” with the text “Initial Availability Period”.





--------------------------------------------------------------------------------





(o)    The following are hereby added as new defined terms to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order:
““Aggregate Customer Agreement Recovery Rate” means, as of any Calculation Date
and with respect to any applicable group of Projects where a Completed Service
Transfer has occurred with respect to such Project during the six-month period
ending on such Calculation Date, the quotient obtained by dividing (a) the sum
of (i) the present value of the aggregate remaining contracted Comparison
Customer Agreement cash flows for all such Projects on such Calculation Date
(after any Completed Service Transfer discounted at an annual rate of 6%) and
(ii) aggregate prepayments received in connection with any Completed Service
Transfer for all such Projects by (b) the present value of the aggregate
remaining contracted Comparison Customer Agreement cash flows for all such
Projects (calculated on such Calculation Date as if such Completed Service
Transfer had not occurred and no payments were received in connection with such
Completed Service Transfer) discounted at an annual rate of 6%.”
““Amendment No. 1 Effective Date” means June 28, 2019.”
““Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include the Base Rate or Term SOFR) that has been selected by the
Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.”
““Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.”
““Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest





--------------------------------------------------------------------------------





Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).”
““Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.”
““Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.”





--------------------------------------------------------------------------------





““Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.”
““Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.11(g) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.11(g).”
““Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.”
““Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.”
““Comparison Customer” shall mean a Person party to a Comparison Customer
Agreement who leases, or agrees to purchase Energy produced by, a Project.”
““Comparison Customer Agreement” shall mean those power purchase agreements or
customer lease agreements (together with all ancillary agreements and documents
related thereto, including any assignment agreement to a replacement Comparison
Customer) with respect to a Project, whereby the Comparison Customer agrees to
purchase the Energy produced by the related Project for a fixed fee per kWh, or
agrees to lease the Project for monthly lease payments.”
““Completed Service Transfer” means the assignment of a Comparison Customer
Agreement to a subsequent Comparison Customer (including, without limitation,
any assignments made in connection with a foreclosure or bankruptcy).”
““Completed Service Transfer Recovery Differential” means, as of any Calculation
Date, the difference obtained by subtracting (a) the Aggregate Customer
Agreement Recovery Rate for Non-Fixture Filing Systems from (b) the Aggregate
Customer Agreement Recovery Rate for Fixture Filing Systems.”
““Early Opt-in Election” means the occurrence of:





--------------------------------------------------------------------------------





(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 4.11(g), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.”
““Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.”
““Fixture Filing Systems” means each Project owned by Sponsor or any of its
Affiliates in a Project State (other than Projects located in the State of
California) in respect of which a fixture filing had been recorded and was in
effect against the applicable Customer and the applicable property in the filing
office designated by Section 9-501 of the applicable Uniform Commercial Code at
the time of the Completed Service Transfer or Uncompleted Service Transfer.”
““Initial Availability Period” means the period beginning on the Closing Date
and ending on July 20, 2018.”
““Non-Fixture Filing Systems” means each Project owned by Sponsor or any of its
Affiliates in a Project State (other than Projects located in the State of
California) that is not a Fixture Filing System.”
““Project Pool Fixture Filing Event” means the occurrence of any of the events
described in clauses (a), (b) or (c) below on or after June 30, 2019 or the
occurrence of the event describe in clause (d) or (e) below on or after the
Amendment No. 1 Effective Date: (a) as of any applicable Calculation Date where
the aggregate capacity of Fixture Filing Systems is equal to or greater than
[***] MW, the Completed Service Transfer Recovery Differential calculated on
such Calculation Date is equal to or greater than of [***], (b) as of any
Calculation Date where the aggregate capacity of Fixture Filing Systems is less
than [***] MW, the Aggregate Customer Agreement Recovery Rate for Non-Fixture
Filing Systems calculated on such Calculation Date is less than or equal to
[***], (c) as of any applicable Calculation Date, the number of Uncompleted
Service Transfers in respect of Non-Fixture Filing Systems during the six-month
period ending on such Calculation Date is equal to or greater than [***]
([***]%) of the number of Total Service Transfers in respect of Non-Fixture
Filing Systems during the six-month period ending on such Calculation Date, (d)
the [***] expires or is terminated and Sponsor does not enter into a replacement
agreement in form and substance, and with a counterparty,





--------------------------------------------------------------------------------





acceptable to the Administrative Agent (acting on the instruction of the
Required Lenders) within thirty (30) days of such expiration or termination, or
(e) a material breach of the [***] by either Sponsor or the counterparty to the
[***] has occurred and is continuing, and both (i) such breach is not cured
within thirty (30) days following its occurrence and (ii) Sponsor does not enter
into a replacement agreement in form and substance, and with a counterparty,
acceptable to the Administrative Agent (acting on the instruction of the
Required Lenders) within thirty (30) days following the end of such thirty (30)
day cure period.”
““Qualifying California Code” means (a) Cal. Pub. Util. Code §§ 2868-2869 as in
effect as of the date of this Agreement or (b) Cal. Pub. Util. Code §§ 2868-2869
as in effect after the date of this Agreement, provided that such sections of
the Cal. Pub. Util. Code remain substantially similar to Cal. Pub. Util. Code §§
2868-2869 as in effect as of the date of this Agreement.”
““Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.”
““[***]” shall mean the Statement of Work [***] for [***], dated as of August 1,
2018, between Sponsor and [***] and the Master Services Agreement, dated as of
April 11, 2014, between Sponsor and [***] (or any replacement agreement or
agreements approved by the Administrative Agent, acting at the direction of the
Required Lenders).”
““SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.”
““Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.”
““Total Service Transfers” means all Completed Service Transfers and Uncompleted
Service Transfers.”
““Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.”
““Uncompleted Service Transfer” means a situation in which a Comparison Customer
voluntarily or involuntarily sells or transfers title to the real property
associated with a Project to a purchaser who does not assume the Comparison
Customer’s obligations under the Comparison Customer Agreement.”





--------------------------------------------------------------------------------





““Upsize Availability Period” means the period beginning on the Amendment No. 1
Effective Date and ending on the earlier of (i) December 31, 2019 and (ii) the
date a Delayed Draw Loan is made pursuant to Section 2.01(b).”
““Upsize Borrowing Date” means the date a Delayed Draw Loan is made pursuant to
Section 2.01(b).”
““Upsize Delayed Draw Loan Commitment” shall mean, as to each Lender, its
obligation to make a Delayed Draw Loan to the Borrower from time to time
pursuant to Section 2.01(b) during the Upsize Availability Period in an
aggregate principal amount at any one time not to exceed the amount set forth in
the column titled “Upsize Availability Period Delayed Draw Loan Commitment as of
the Amendment No. 1 Effective Date” on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as such amount
may be adjusted from time to time in accordance with this Agreement.”
2.    Amendment to Section 2.01(a). Section 2.01(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“(a) On the Closing Date and from time to time thereafter during the Initial
Availability Period, but no more than once a month during the Initial
Availability Period, the Borrower may request a loan in an aggregate amount not
to exceed the total aggregate Delayed Draw Loan Commitments of all Delayed Draw
Lenders by submitting a Borrowing Notice to the Administrative Agent in
accordance with Section 2.01(c). Subject to the terms and conditions set forth
herein, each Delayed Draw Lender agrees severally, and not jointly, to make such
Delayed Draw Loan to the Borrower in a principal amount not to exceed its
Delayed Draw Loan Commitment. Any Delayed Draw Loan requested under this Section
2.01(a) shall be made by the Delayed Draw Lenders ratably in proportion to their
respective share of the aggregate Delayed Draw Loan Commitments; provided that
the disbursement of such Delayed Draw Loan shall not result in the aggregate
principal amount of the Delayed Draw Loans outstanding at any time, after giving
effect to such Delayed Draw Loan, exceeding the lesser of (i) the total
aggregate Delayed Draw Loan Commitments of all Delayed Draw Lenders and the (ii)
the Available Borrowing Base, after giving effect to such Delayed Draw Loan.
Each Delayed Draw Lender’s Delayed Draw Loan Commitment (other than any Upsize
Delayed Draw Loan Commitment provided on the Amendment No. 1 Effective Date)
expired on the last day of the Initial Availability Period after giving effect
to any funding of such Delayed Draw Lender’s Delayed Draw Loan Commitment on
such date. The Delayed Draw Loans pursuant to this Section 2.01(a) may be Base
Rate Loans or LIBO Rate Loans.”
3.    Amendment to Section 2.01(b). Section 2.01(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“(b) During the Upsize Availability Period, the Borrower may request a single
Delayed Draw Loan in an aggregate amount not to exceed the total aggregate
Upsize





--------------------------------------------------------------------------------





Delayed Draw Loan Commitments of all Delayed Draw Lenders by submitting a
Borrowing Notice to the Administrative Agent in accordance with Section 2.01(c).
Subject to the terms and conditions set forth herein, each Delayed Draw Lender
with an Upsize Delayed Draw Loan Commitment agrees severally, and not jointly,
to make such Delayed Draw Loan to the Borrower in a principal amount not to
exceed its Upsize Delayed Draw Loan Commitment. Any Delayed Draw Loan requested
under this Section 2.01(b) shall be made by the Delayed Draw Lenders that have
an Upsize Draw Loan Commitment ratably in proportion to their respective share
of the aggregate Upsize Delayed Draw Loan Commitments; provided that the
disbursement of such Delayed Draw Loan shall not result in the aggregate
principal amount of the Delayed Draw Loans outstanding at any time, after giving
effect to such Delayed Draw Loan, exceeding the Available Borrowing Base. The
Upsize Delayed Draw Loan Commitment of each Delayed Draw Lender with an Upsize
Delayed Draw Loan Commitment shall expire on the last day of the Upsize
Availability Period after giving effect to any funding of such Delayed Draw
Lender’s Upsize Delayed Draw Loan Commitment on such date. The Delayed Draw
Loans pursuant to this Section 2.01(b) may be Base Rate Loans or LIBO Rate
Loans. After the making of the Borrowing pursuant to this Section 2.01(b), the
Delayed Draw Lenders shall purchase and assign at par such amounts of the
Delayed Draw Loans outstanding at such time as the Administrative Agent may
require such that each Delayed Draw Lender holds its pro rata share of all
Delayed Draw Loans outstanding after giving effect to all such assignments.”
4.    Amendment to Section 2.01(e). Section 2.01(e) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Provided the Administrative Agent shall have received the applicable Borrowing
Notice by no later than 10:00 a.m. (Cleveland, Ohio time) on an applicable
Business Day, the Administrative Agent shall advise each Delayed Draw Lender of
its pro rata share of the applicable Delayed Draw Loan (determined (x) during
the Initial Availability Period, as the percentage which such Delayed Draw
Lender’s Delayed Draw Loan Commitment then constitutes of the aggregate Delayed
Draw Loan Commitments and (y) during the Upsize Availability Period, as the
percentage which such Delayed Draw Lender with an Upsize Delayed Draw Loan
Commitment then constitutes of the aggregate Upsize Delayed Draw Loan
Commitments) no later than 2:00 p.m. (Cleveland, Ohio time) on the Business Day
immediately following the Administrative Agent’s receipt of such Borrowing
Notice.”
5.    Amendment to Section 2.02(d). Section 2.02(d) of the Credit Agreement is
hereby amended by replacing the first instance of the text “Availability Period”
with the text “Upsize Availability Period”.
6.    Amendment to Section 4.03(b). Section 4.03(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:





--------------------------------------------------------------------------------





“On each Payment Date during the Initial Availability Period, the Borrower
shall, to the extent of amounts available pursuant to Section 4.02(b)(iv)(A) of
the Depository Agreement, prepay the Delayed Draw Loans in an amount that, when
applied in accordance with Section 4.04, causes the aggregate principal amount
of the Delayed Draw Loans outstanding on such Payment Date to be not greater
than the Available Borrowing Base calculated as of the Calculation Date
immediately preceding such Payment Date. If the Upsize Availability Period
expires without the Upsize Borrowing Date having occurred and the aggregate
principal amount of the Delayed Draw Loans outstanding on the last day of the
Upsize Availability Period exceeds the Available Borrowing Base calculated as of
such last day (such excess, the “Excess Amount”), the Borrower shall on each
Payment Date after the Upsize Availability Period, to the extent of amounts
available pursuant to Section 4.02(b)(iv)(A) of the Depository Agreement, prepay
the Delayed Draw Loans in an amount that, when applied in accordance with
Section 4.04, causes such excess to be paid.”
7.    Amendment to Section 4.03(c). The first sentence of Section 4.03(c) of the
Credit Agreement is hereby amended by replacing the text “Availability Period”
with the text “Initial Availability Period” in each place it appears. The second
sentence of Section 4.03(c) of the Credit Agreement is hereby amended by
replacing the text “Availability Period” with the text “Upsize Availability
Period” in each place it appears.
8.    Amendment to Section 4.03(f). Section 4.03(f) of the Credit Agreement is
hereby amended by (a) replacing the text “Availability Period” with the text
“Initial Availability Period” and (b) replacing the text “0.68” with the text
“0.68 (or, from and after the Upsize Borrowing Date (if any), 0.72)”.
9.    Amendment to Section 4.05(d). Section 4.05(d) of the Credit Agreement is
hereby amended by replacing the text “Availability Period” with the text “Upsize
Availability Period”.
10.    Amendment to Section 4.06. Section 4.06 of the Credit Agreement is hereby
amended by inserting the text “(or, during the Upsize Availability Period, to
each Delayed Draw Loan Lender with an Upsize Delayed Draw Loan Commitment, pro
rata to their Upsize Delayed Draw Loan Commitments)” after the text “Delayed
Draw Loan Commitments”.
11.    New Section 4.11(g). Section 4.11 of the Credit Agreement is hereby
amended by inserting the following as a new Section 4.11(g):
Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the





--------------------------------------------------------------------------------





Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 4.11(g) will occur prior to the applicable Benchmark Transition Start
Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
4.11(g), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.11(g).
(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of, conversion to or continuation of LIBO Loans to
be made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon LIBOR
will not be used in any determination of Base Rate.
12.    Amendment to Section 5.23(k). Section 5.23(k) of the Credit Agreement is
hereby deleted in its entirety and replaced with the text “(k) [Reserved]”.





--------------------------------------------------------------------------------





13.    Amendment to Section 5.23(l). Section 5.23(l) of the Credit Agreement is
hereby amended by replacing the text “Cal. Pub. Util. Code §§ 2868-2869” with
the text “a Qualifying California Code”.
14.    Amendment to Section 6.01(a)(iii). The first sentence of Section
6.01(a)(iii) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“The Borrower shall cause the Manager to provide to the Administrative Agent and
the Independent Engineer the quarterly Manager’s report (as described in the
Management Agreement), no later than forty five (45) days after the end of the
fiscal quarter of the Borrower, commencing with the fiscal quarter ended
December 31, 2017, which report shall include information regarding the
Completed Service Transfer Recovery Differential and Uncompleted Service
Transfers and shall otherwise be in the form attached as Exhibit B to the
Management Agreement. To the extent the number of Projects that include battery
storage is equal to or exceeds 3% of the Project Pool, such Manager’s report
shall include information on Battery performance, including disclosure of any
Serial Defects, Implicated Battery Models and Battery Replacement Costs,
information on failure rates and any other information as the Administrative
Agent or Independent Engineer may reasonably request in determining the Required
Battery Reserve Amount (each as defined in the Depositary Agreement).”
15.    Amendment to Section 6.01(b). Section 6.01(b) of the Credit Agreement is
hereby amended by (a) deleting the text “and” at the end of Section clause (ix),
(b) replacing the text “.” at the end of clause (x) with “; and” and (c)
inserting the following as a new clause (xi):
“notice of any change in the information provided in the Beneficial Ownership
Certification delivered by the Borrower on the Amendment No. 1 Effective Date
that would result in a change to the list of beneficial owners identified in
such Beneficial Ownership Certification.”
16.    Amendment to Section 6.08(f). The first sentence of Section 6.08(f) of
the Credit Agreement is hereby amended and restated in its entirety as follows:
“The Borrower shall take all reasonable actions to maintain the filings
referenced in Section 5.23(l) pursuant to applicable Laws.”
17.    Amendment to Section 6.11. Section 6.11 of the Credit Agreement is hereby
amended by replacing the text “Availability Period” with the text “Initial
Availability Period”.
18.    Amendment to Section 6.25. Section 6.25 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“If the Upsize Availability Period expires without the Upsize Borrowing Date
having occurred, the Borrower shall, no later than ten (10) Business Days
following the last day of the Upsize Availability Period, deliver to the
Administrative Agent an updated





--------------------------------------------------------------------------------





Base Case Model and an Available Borrowing Base Certificate calculated as of the
last day of the Upsize Availability Period.”
19.    Amendment to Section 6.27. Section 6.27 of the Credit Agreement is hereby
amended by replacing the text “Availability Period” with the text “Initial
Availability Period”.
20.    New Section 6.30. Article VI of the Credit Agreement is hereby amended by
inserting the following as a new Section 6.30:
“In the event a Project Pool Fixture Filing Event occurs, Borrower shall (a)
instruct a competent third party service provider to file (with a copy of such
instruction delivered to the Administrative Agent) in respect of each Eligible
Project (other than (i) provided that a Qualifying California Code remains in
effect in the State of California, any Eligible Project located in the State of
California and (ii) any Eligible Project that is a Fixture Filing System) a
fixture filing against each Customer and the applicable property in respect of
such Eligible Project in the filing office designated by Section 9-501 of the
applicable Uniform Commercial Code within five (5) Business Days of the date on
which the Manager’s report described in Section 6.01(a)(iii) is required to be
delivered in respect of the Calculation Date on which the Project Pool Fixture
Filing Event occurred, (or, solely with respect to a Project Pool Fixture Filing
Event described in clause (d) or (e) of the definition thereof, within five (5)
Business Days of the occurrence of such event), and (b) cause such filings to be
made no later than sixty (60) days after such instruction is delivered.”
21.    New Section 6.31. Article VI of the Credit Agreement is hereby amended by
inserting the following as a new Section 6.31:
“In the event that the real property underlying an Eligible Project is subject
to foreclosure or pre-foreclosure proceedings, Borrower shall (a) instruct a
competent third party service provider to file in respect of such Eligible
Project (other than (i) provided that a Qualifying California Code remains in
effect in the State of California, any Eligible Project located in the State of
California and (ii) any Eligible Project that is a Fixture Filing System) a
fixture filing against the applicable Customer and the applicable property in
respect of such Eligible Project in the filing office designated by Section
9-501 of the applicable Uniform Commercial Code within five (5) Business Days of
the date on which the Borrower or any of its Affiliates obtains actual knowledge
of such proceedings, and (b) cause such filing to be made no later than the
earlier of (i) thirty (30) days after such instruction is delivered and
(ii) ninety (90) days after the Borrower or any of its Affiliates obtains actual
knowledge that the real property underlying an Eligible Project has become
subject to foreclosure or pre-foreclosure proceedings; provided that any failure
to comply with this Section 6.33 in any single instance shall not be deemed a
breach of this Section 6.33 unless and until such failure, together with any
prior failures, has occurred within the preceding twelve (12) month period with
respect to twenty-five (25) or more Eligible Projects.”





--------------------------------------------------------------------------------





22.    Amendment to Section 9.03. Section 9.03 of the Credit Agreement is hereby
amended by inserting the following as a new clause (o):
“(o) With respect to the Borrowing to occur on the Upsize Borrowing Date, the
Borrower has certified to the Administrative Agent that, after giving effect to
such Borrowing, it will be in compliance with its obligations under
Section 6.11.”
23.    Amendment to Section 10.01(c)(iii). Section 10.01(c) of the Credit
Agreement is hereby amended by replacing the text “and Section 6.24(a)” with
“Section 6.24(a) and Section 6.30”.
24.    Amendment to Schedule 2.01. Schedule 2.01 to the Credit Agreement is
hereby replaced in its entirety with Annex A attached hereto.
25.    Replacement of Base Case Model. Attached hereto as Annex B is the Base
Case Model in effect as of the date hereof, which Base Case Model shall be
updated from time to time in accordance with the terms of the Credit Agreement,
including on the Upsize Borrowing Date.
II.    Amendments to the Guaranty. Subject to the satisfaction of the conditions
set forth in Article III below, the following amendments to the Guaranty are
hereby accepted and agreed by the parties hereto:
1.    Amendment to Section 2.01. Section 2.01 of the Guaranty is hereby amended
by replacing all text after clause (a) with the following and restated in its
entirety as follows:


“(b) the amount of any [***], as and when such amount is required to be
deposited into the [***] pursuant to Section 6.29 of the Credit Agreement, up to
the [***] and less all amounts transferred to the [***] pursuant to Section
4.02(b)(x) of the Depository Agreement, (c) the amount of any filing fees and
service fees incurred by the Borrower to make any fixture filings required to be
made pursuant to Section 6.30 or Section 6.31 of the Credit Agreement (all such
obligations set forth in subclauses (a) through (c), collectively defined as the
“Guaranteed Obligations”).”
2.    New Section 4.07. Article IV of the Guaranty is hereby amended by
inserting the following as a new Section 4.07:
“[***]. Guarantor shall promptly, but in no event later than three (3) Business
Days after the earlier of its or any Subsidiary’s receipt or Knowledge thereof,
deliver, or cause to be delivered, to the Administrative Agent, notice of any
expiration or termination of, or default or event of default under, the [***].”
III.    Conditions Precedent to Effectiveness. The amendments contained in
Article I and Article II shall not be effective until the date (such date, the
“Amendment Effective Date”) that:
1.    the Administrative Agent shall have received copies of this Amendment
executed by the Borrower, the Sponsor and each Lender, and acknowledged by the
Administrative Agent;





--------------------------------------------------------------------------------





2.    the Administrative Agent shall have received executed a Note executed by
the Borrower in favor of each Lender requesting a Note;
3.    at least five (5) Business Days prior to the Amendment Effective Date, the
Borrower shall have qualified as a “legal entity customer” under the Beneficial
Ownership Regulation and delivered a Beneficial Ownership Certification to the
Administrative Agent in relation to the Borrower;
4.    the Administrative Agent shall have received favorable opinions of counsel
to the Relevant Parties and the Sponsor in relation to this Amendment, addressed
to the Administrative Agent and each Secured Party.
5.    the Borrower shall have paid (or caused to be paid) (a) to the LC Issuer,
for its own account, a nonrefundable upfront fee in an amount equal to $[***],
(b) to the Administrative Agent, for the pro rata account of the Delayed Draw
Lenders, a nonrefundable amendment fee equal to [***]% of the outstanding
principal amount of Delayed Draw Loans of such Delayed Draw Lenders and (c) to
the Administrative Agent, for the pro rata account of the Delayed Draw Lenders
providing an Upsize Delayed Draw Loan Commitment, a nonrefundable fee equal to
[***]% of the aggregate Upsize Delayed Draw Loan Commitments of such Delayed
Draw Lenders to be allocated by each such Delayed Draw Lender in its sole
discretion; and
6.    the Borrower shall have paid all other fees, costs and expenses of the
Administrative Agent and the Lenders incurred in connection with the execution
and delivery of this Amendment (including third-party fees and out-of-pocket
expenses of the Lenders’ counsel and other advisors or consultants retained by
the Administrative Agent).
IV.    Representations and Warranties. Each of the Borrower and, as applicable,
the Sponsor represents and warrants to each Agent and each Lender Party that the
following statements are true, correct and complete in all respects as of the
Amendment Effective Date:
1.    Power and Authority; Authorization. Each of the Borrower and the Sponsor
has all requisite power and authority to execute, deliver and perform its
obligations under this Amendment and the Borrower has all requisite power and
authority to perform its obligations under the Amended Credit Agreement and the
Sponsor has all requisite power and authority to perform its obligations under
the Amended Guaranty. Each of the Borrower and the Sponsor has duly authorized,
executed and delivered this Amendment.
2.    Enforceability. Each of this Amendment and the Amended Credit Agreement is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except to the extent that enforceability
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights, (ii) the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) or
(iii) implied covenants of good faith and fair dealing. Each of this Amendment
and the Amended Guaranty is a legal, valid and binding obligation of the
Sponsor, enforceable against the Sponsor in accordance with its terms, except to
the extent that enforceability may be limited by (i) applicable bankruptcy,
insolvency, moratorium,





--------------------------------------------------------------------------------





reorganization or other similar laws affecting the enforcement of creditors’
rights, (ii) the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) or
(iii) implied covenants of good faith and fair dealing.
3.    Credit Agreement and Guaranty Representations and Warranties. Each of the
representations and warranties set forth in the Credit Agreement (with respect
to the Borrower) and the Guaranty (with respect to the Sponsor) (including
Section 5.26(b) as to the Base Case Model attached hereto) is true and correct
in all respects both before and after giving effect to this Amendment, except to
the extent that any such representation and warranty relates solely to any
earlier date, in which case such representation and warranty is true and correct
in all respects as of such earlier date.
4.    Defaults. No event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby as of the date hereof,
that would constitute an Event of Default or a Default.
V.    Limited Amendment. Except as expressly set forth herein, this Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the other Secured
Parties under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, and each of
the Borrower and the Sponsor acknowledges and agrees that each of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. From and after the Amendment Effective Date,
all references to (i) the Credit Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Amended Credit Agreement and (ii) the
Guaranty in any Loan Document shall, unless expressly provided otherwise, refer
to the Amended Guaranty.
VI.    Miscellaneous.
1.    Counterparts. This Amendment may be executed in one or more duplicate
counterparts and by facsimile or other electronic delivery and by different
parties on different counterparts, each of which shall constitute an original,
but all of which shall constitute a single document and when signed by all of
the parties listed below shall constitute a single binding document.
2.    Severability. In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
3.    Governing Law, etc.. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK. The provisions in





--------------------------------------------------------------------------------





Sections 12.08(b) through (d) and Section 12.09 of the Amended Credit Agreement
shall apply, mutatis mutandis, to this Amendment and the parties hereto.
4.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes of the Amended Credit Agreement and each other Loan Document.
5.    Headings. Paragraph headings have been inserted in this Amendment as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.
6.    Execution of Documents. The undersigned Lenders hereby authorize and
instruct the Administrative Agent to execute and deliver this Amendment.
7.    Change of Notice Information:
(a)
The Borrower hereby provides notice to the Administrative Agent, the Collateral
Agent, the Depository Bank and Sunrun that its notice address is hereby changed
to “Sunrun Scorpio Portfolio 2017-A, LLC, 225 Bush Street, Suite 1400, San
Francisco, CA 94104, Fax: 415.727.3500, Attn: General Counsel” pursuant to
Section 12.02(a)(ii) of the Credit Agreement, Section 7.03 of the Depositary
Agreement, Section 8.7(a) of the Pledge and Security Agreement, Section 8 of the
Management Consent Agreement and Section 13 of the Management Agreement.

(b)
The Borrower hereby provides notice to the Collateral Agent that the notice
address for each Holdco Guarantor is hereby changed to “c/o Sunrun Inc., 225
Bush Street, Suite 1400, San Francisco, CA 94104, Fax: 415.727.3500, Attn:
General Counsel” pursuant to Section 7.7 of the Holdco Guaranty and Security
Agreement.

(c)
Sunrun hereby provides notice to the Administrative Agent, the Collateral Agent
and the Borrower that its notice address is hereby changed to “Sunrun Inc., 225
Bush Street, Suite 1400, San Francisco, CA 94104, Fax: 415.727.3500, Attn:
General Counsel” pursuant to Section 5.02 of the Cash Diversion Guaranty,
Section 8 of the Management Consent Agreement and Security Agreement and
Section 13 of the Management Agreement.

(d)
Pledgor hereby provides notice to the Collateral Agent that its notice address
is hereby changed to “Sunrun Scorpio Portfolio 2017-B, LLC, c/o Sunrun Inc., 225
Bush Street, Suite 1400, San Francisco, CA 94104, Fax: 415.727.3500, Attn:
General Counsel” pursuant to Section 16 of the Pledge Agreement.



[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.


SUNRUN SCORPIO PORTFOLIO 2017-A, LLC,
as Borrower
 
 
By:
Sunrun Scorpio Portfolio 2017-B, LLC
Its:
Sole Member
 
 
By:
Sunrun Scorpio Holdco 2017, LLC
Its:
Sole Member
 
 
By:
Sunrun Inc.
Its:
Sole Member
 
 
 
 
By:
/s/ Robert Komin, Jr.
 
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer



SUNRUN SCORPIO PORTFOLIO 2017-B, LLC,
as Pledgor
 
 
By:
Sunrun Scorpio Holdco 2017, LLC
Its:
Sole Member
 
 
By:
Sunrun Inc.
Its:
Sole Member
 
 
 
 
By:
/s/ Robert Komin, Jr.
 
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer



SUNRUN INC.,
as Guarantor
 
 
 
 
By:
/s/ Robert Komin, Jr.
 
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer



[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------









KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By:
/s/ Lisa A. Ryder
 
Name: Lisa A. Ryder
 
Title: Senior Vice President





[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION,
as Lender
By:
/s/ Lisa A. Ryder
 
Name: Lisa A. Ryder
 
Title: Senior Vice President



[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------







ING CAPITAL LLC,
as Lender




By:
/s/ Thomas Cantello
 
Name: Thomas Cantello
 
Title: Managing Director




By:
/s/ Stefano Palombo
 
Name: Stefano Palombo
 
Title: Director





[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------









BANKUNITED, N.A.,
as Lender




By:
/s/ Michael van Teeffelen
 
Name: Michael van Teeffelen
 
Title: VP



[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------







CDPQ AMERICAN FIXED INCOME V INC.,
as Lender




By:
/s/ Jerome Marquis
 
Name: Jerome Marquis
 
Title: Managing Director




By:
/s/ Jonathan Duguay-Arbesfeld
 
Name: Jonathan Duguay-Arbesfeld
 
Title: Senior Director





[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------







DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender




By:
/s/ Kyle Hatzes
 
Name: Kyle Hatzes
 
Title: VP




By:
/s/ Jeremy Eisman
 
Name: Jeremy Eisman
 
Title: Managing Director
 
 
 
 
 
 





[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------







SILICON VALLEY BANK,
as Lender




By:
/s/ Chaitali (“Tai”) Pimputkar
 
Name: Chaitali (“Tai”) Pimputkar
 
Title: Vice President II



[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------







ZB, NATIONAL ASSOCIATION dba
NATIONAL BANK OF ARIZONA, 
as Lender




By:
/s/ Kate Smith
 
Name: Kate Smith
 
Title: Vice President





[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION,
as LC Issuer




By:
/s/ Lisa A. Ryder
 
Name: Lisa A. Ryder
 
Title: Senior Vice President







[Signature Page to First Amendment (Scorpio TLA Credit Agreement)]

--------------------------------------------------------------------------------






ANNEX A


Schedule 2.01
Lenders’ Commitments




DELAYED DRAW LENDERS
Initial Availability Period Delayed Draw Loan Commitment as of the Closing Date
Upsize Availability Period Delayed Draw Loan Commitment as of the Amendment No.
1 Effective Date
KeyBank National Association
$[***]
$[***]
ING Capital LLC
$[***]
$[***]
BankUnited, N.A.
$[***]
$[***]
CDPQ American Fixed Income V Inc.
$[***]
$[***]
Deutsche Bank AG, New York Branch
$[***]
$[***]
Silicon Valley Bank
$[***]
$[***]
ZB, National Association dba National Bank of Arizona
$[***]
$[***]
Total
$234,500,000.00
$16,000,000.00





LC LENDERS
LC Commitment*
KeyBank National Association
$12,500,000.00
Total
$12,500,000.00

*On the Amendment No. 1 Effective Date, the LC Commitment increased from
$10,000,000 to $12,500,000.




Annex A

--------------------------------------------------------------------------------






ANNEX B


Base Case Model


See excel file: “Sunrun Scorpio 2017 - Portfolio Model (2019-06-28)”


Annex B